           Case 1:19-cv-06715-JLC Document 49 Filed 05/29/20 Page 1 of 1

                                                                                                     5/29/2020

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
FIREMAN’S FUND INSURANCE COMPANY :
a/s/o HSF NEW YORK, INC.,                                      :
                                                               :
                           Plaintiff,                          :   ORDER
                                                               :
         -v-                                                   :   19-CV-6715 (JLC)
ANTHONY T. RINALDI, LLC d/b/a THE                              :
RINALDI GROUP, LLC, et al.,                                    :
                                                               :
                           Defendants.                         :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        The Court having been advised by final report of the mediator dated May 26, 2020 that
all claims asserted herein have been settled, it is hereby ORDERED that the above-entitled
action be and is hereby dismissed and discontinued without costs, but without prejudice to the
right to reopen the action within 30 days of the date of this Order if the settlement is not
consummated.

        To be clear, any application to reopen must be filed within 30 days of the date of this
Order; any application to reopen filed thereafter may be denied solely on that basis. Further, if
the parties wish for the Court to retain jurisdiction for the purposes of enforcing any settlement
agreement, they must submit the settlement agreement to the Court within the same 30-day
period to be “so ordered” by the Court.

        The Clerk is directed to close this case.

        SO ORDERED.

Dated: May 29, 2020
       New York, New York
